DETAILED ACTION
This office action is in response to application filed on 3/27/2020.
Claims 1 – 20 are pending.
Priority is claimed as 375 application of PCT/US2018/054567 (filed on 10/5/2018), which claims further priority to Provisional application 62/568955 (filed on 10/6/2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20160080475, hereinafter Singh), in view of Mistry et al (US 20140143785, hereinafter Mistry).

As per claim 1, Singh discloses: A method performed by a first local fog node, the method comprising: 

determining, based on the fog service description associated with the service, that a second local fog node is configured to provide the service; (Singh [0075]: “remote control module 308 can send an application discovery query to the application discovery and control manager module 312 on target device 304… The application discovery query can include a request for application capability data on the one or more trusted devices, including the ability of an application to perform a task, the speed of an application, and/or other application performance data. The application discovery query can further include a request for device capability data, such as device memory, speed, and/or display capability for the one or more trusted devices”; [0078]: “Responsive to receiving capability data for one or more applications on target device 304, an application on source device 302 can select a preferred application for executing the task via remote control module 308… a user can select the preferred application for executing the task via a user interface in model remote control module 308. The selection can be based on application capabilities, remote device capabilities, a trust of the remote device, a user profile of the remote device, and/or user preference”.)
sending, to the second local fog node, an indication of the request to provide the service; (Singh [0079]: “remote control module 308 can send an application and/or background task activation and/or control message to the application discovery and control manager module 314 on target device 304 via the communication channel”.)
(Singh [0082]: “application discovery and control manager module 314 can send an application and/or background task activation and/or control response message to remote control module 308”; [0083]: “the application and/or background task activation and/or control response message can include streaming task context data for presentation on display 310 of source device 302. The task context data can include text, images, and/or any other data associated with a task running on an application. The remote control module 308 can include logic to process the streaming data, and send it to display module 310 for display on source device 302”.)

Singh did not explicitly disclose:
receiving, from an application, a request to provide a service, wherein the request to provide the service comprises a fog service description associated with the service;

Mistry teaches:
receiving, from an application, a request to provide a service, wherein the request to provide the service comprises a fog service description associated with the service; (Mistry [0201]: “A delegation model may allow the device to delegate portions of one or more processing tasks (e.g. tasks related to AR functionality) to nearby devices (e.g. phone or personal computer) or to network- or Internet-based services, for example. As an example, for delegable tasks, the application requiring the task provides the system (e.g. a kernel of an operating system of the device) with characteristics or a profile of the task, including the task's latency sensitivity, processing requirements, and network payload size”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mistry into that of Singh in order to receive, from an application, a request to provide a service, wherein the request to provide the service comprises a fog service description associated with the service. Singh [0078] teaches users, through an application on the source device, may select a remote application to execute a task, it would have been obvious for one of ordinary skill in the art to see that the request may include fog description to limit the devices to fog level, such combination would allow more fine-tuned task offloading to resources meeting specific criterion, and enhance the overall appeals of all references.

As per claim 2, Singh and Mistry further teach:
The method of claim 1, further comprising updating information stored at the first local fog node to indicate that the second local fog node is configured to provide the service. (Singh [0048])

As per claim 3, Singh and Mistry further teach:
The method of claim 2, wherein the request to provide the service further comprises one or more of an identifier associated with the application and an identifier (Mistry [0201]: characteristics and profile of the task; Singh [0075]: request for application capability data.)  

As per claim 4, Singh and Mistry further teach:
The method of claim 3, wherein the indication of the request to provide the service comprises one or more of an identifier associated with the first local fog node, an identifier of a fog area associated with the first local fog node, the identifier associated with the application and the identifier associated with the request to perform the service. (Mistry [0201]: characteristics and profile of the task; Singh [0075]: request for application capability data.)  

As per claim 5, Singh and Mistry further teach:
The method of claim 4, wherein the updated information stored at the first local fog node comprises one or more of an identifier associated with the second local fog node and the identifier associated with the request to perform the service. (Singh [0036])

As per claim 6, Singh and Mistry further teach:
The method of claim 1, further comprising determining, prior to sending the indication of the request to provide the service, whether one or more policies stored at the first local fog node indicate that the application is authorized to receive the service. (Singh [0070] – [0073]: remote device discovery and determine target device’s trust information.)

As per claim 7, Singh and Mistry further teach:
The method of claim 6, wherein the second local fog node, prior to sending the service result, determines whether one or more policies stored at the second local fog node 76indicate that the first local fog node is authorized to receive the service result. (Singh [0070] – [0073].)

As per claim 8, it is the device variant of claim 1 and is therefore rejected under the same rationale.

As per claim 9, it is the device variant of claim 2 and is therefore rejected under the same rationale.

As per claim 10, it is the device variant of claim 3 and is therefore rejected under the same rationale.

As per claim 11, it is the device variant of claim 4 and is therefore rejected under the same rationale.

As per claim 12, it is the device variant of claim 5 and is therefore rejected under the same rationale.



As per claim 14, it is the device variant of claim 7 and is therefore rejected under the same rationale.

As per claim 15, it is the computer-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.

As per claim 16, it is the computer-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.

As per claim 17, it is the computer-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.

As per claim 18, it is the computer-readable storage medium variant of claim 4 and is therefore rejected under the same rationale.

As per claim 19, it is the computer-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.

As per claim 20, it is the computer-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernat et al (US 20180150330) teaches receiving a workload processing request, determine at least one accelerator device capable of processing a workload in accordance with at least one request parameter, transmit a workload to the determined accelerator device and receive back a work product produced by the accelerator device from the workload;
Balle et al (US 20180150298) teaches receive availability data from the one or more micro-orchestrators, indicative of which of the tasks the micro-orchestrator has accepted for acceleration on the associated accelerator sled. Additionally, the compute device is to assign the tasks to the one or more micro-orchestrators as a function of the availability data.
Sardino et al (US 20190065284) teaches offloading a processing job from first computing system to a second computing system by having the first computing system to identify and choose a preferred accelerators. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES M SWIFT/Primary Examiner, Art Unit 2196